In The
                     Court of Appeals
       Sixth Appellate District of Texas at Texarkana


                         No. 06-15-00048-CV



ASSET, CONSULTING EXPERTS, LLC, AND MICHAEL C. EVANS, Appellants

                                  V.

                  JONATHAN SISTRUNK, Appellee



                On Appeal from the 170th District Court
                      McLennan County, Texas
                     Trial Court No. 2015-321-4




             Before Morriss, C.J., Moseley and Burgess, JJ.
             Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        The appellants, Asset, Consulting Experts, LLC, and Michael C. Evans, have filed a motion

with this Court seeking to dismiss their appeal.1 Pursuant to Rule 42.1(a)(1) of the Texas Rules of

Appellate Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1).

        Accordingly, we dismiss this appeal.



                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:          September 9, 2015
Date Decided:            September 10, 2015




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
follow the precedent of the Tenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                       2